DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims in lines 8-9, “.…to discharge condensed water from the steam...”  This claim language does not make any sense.  Condensed water is not steam and steam is not condensed water.  From reviewing the Specification, the steam injector has condensed water that is expelled there through along with steam.  Applicant should consider claiming this.
Claims 2-15 depend on claim 1 and therefore contain the same indefiniteness issues thereof.
Regarding claim 12, claim 12 recites the limitation "a second sealing member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant must claim a first sealing member, before a second sealing member may be claimed.
Regarding claim 16, Applicant claims in lines 11-12, “.…to discharge condensed water, which is generated from the steam...”  This claim language does not make any sense.  Condensed water is not steam and steam is not condensed water.  From reviewing the Specification, the steam injector has condensed water that is expelled there through along with steam.  Applicant should consider claiming this. 
Claims 17-19 depend on claim 16 and therefore contain the same indefiniteness issues thereof.

Allowable Subject Matter
Claim 20 is allowed.  The prior art fails to disclose or make obvious the limitations of claim 20, claiming a clothes care apparatus comprising: a body comprising a clothes care compartment and a machine room arranged under the clothes care compartment; a steam generation device configured to generate steam; a steam injector configured to receive the steam from the steam generation device and to inject the steam into an inside of the clothes care compartment; a duct arranged in the machine room and configured to circulate air in the clothes care compartment; and a guide plate provided in the clothes care compartment below the steam injector and configured to guide condensed water discharged from the steam injector to the duct.
A full statement of Examiner’s reasons for allowance will be included, should the above 35 USC 112 issues as above be cured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711